Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 21, 2018

                                     No. 04-18-00699-CR

                                Benjamin Lee ALEXANDER,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR8084W
                        The Honorable Mark Luitjen, Judge Presiding

                                           ORDER

       In accordance with this court’s opinion of this date, this appeal is DISMISSED pursuant to
Texas Rule of Appellate Procedure 25.2(d). See TEX. R. APP. P. 25.2(d), 37.1.

       It is so ORDERED on November 21, 2018.


                                                _____________________________
                                                Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2018.

                                                _____________________________
                                                Keith E. Hottle, Clerk of Court